Exhibit UNCONDITIONAL GUARANTY This continuing Unconditional Guaranty (“Guaranty”) is entered into as of March 31, 2008, by GlobalOptions Group, Inc. (“Guarantor”), in favor of Silicon Valley Bank (“Bank”). Recitals A.Concurrently herewith, Bank, GlobalOptions, Inc., a Delaware corporation (“Global”), and The Bode Technology Group, Inc., a Delaware corporation (“Bode”) (Global and Bode are jointly and severally, individually and collectively, referred to herein as “Borrower”), are entering into that certain Loan and Security Agreement dated as of even date herewith (as amended, restated, or otherwise modified from time to time, the “Loan Agreement”) pursuant to which Bank has agreed to make certain advances of money and to extend certain financial accommodations to Borrower (collectively, the “Loans”), subject to the terms and conditions set forth therein.Capitalized terms used but not otherwise defined herein shall have the meanings given them in the Loan Agreement. B.In consideration of the agreement of Bank to make the Loans to Borrower under the Loan Agreement, Guarantor is willing to guaranty the full payment and performance by Borrower of all of its obligations thereunder and under the other Loan Documents, all as further set forth herein. C.Guarantor is the parent of Global, which is the parent of Bode, and Guarantor will obtain substantial direct and indirect benefit from the Loans made by Bank to Borrower under the Loan Agreement. Now, Therefore, to induce Bank to enter into the Loan Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound, Guarantor hereby represents, warrants, covenants and agrees as follows: Section
